                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOSEPH TRENT MOSBY,

                   Plaintiff,                              8:19CV142

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
MR. FRICKY, c/o (FNU); MR.
OSTWALD, c/o (FNU); MRS.
EARLY, Captain (FNU); CARE
SOLUTIONS, INC, (And Staff);
TIMOTHY DUNNING, Sheriff;
DOUGLAS COUNTY BOARD OF
COMISSIONERS, UNIVERSITY OF
NEBRASKA MEDICAL CENTER,
UNKNOWN SECURITY GUARDS,
and CHIEF HEAD OF SECURITY,
(John Doe);

                   Defendants.

       This matter is before the court on its own motion. On April 23, 2019, the
clerk of the court sent an order to Plaintiff at his last known address and it was
returned to this court as undeliverable. (See Filing No. 11.) Plaintiff has an
obligation to keep the court informed of his current address at all times. See
NEGenR 1.3(e) and (g) (requiring pro se parties to adhere to local rules and inform
the court of address changes within 30 days). This case cannot be prosecuted in
this court if Plaintiff’s whereabouts remain unknown.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff must update his address within 30 days. Failure to do so will
result in dismissal of this action without further notice to Plaintiff.
      2.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: June 5, 2019: check for address.

      Dated this 6th day of May, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         2
